ORDER

PER CURIAM.
Alphonso Jones (“Defendant”) appeals from the judgment entered after a jury convicted him of possession of marijuana under thirty-five grams, a misdemeanor. The trial court sentenced Defendant as a prior offender to one year’s imprisonment. Defendant contends that the trial court plainly erred by permitting the State of Missouri (“State”) “to extensively question” the venire panel regarding the type or amount of evidence that they would require to convict Defendant, thereby depriving him of his due process rights in that these questions caused a manifest injustice “by misleading potential jurors and calling for a commitment.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).